Citation Nr: 1758800	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-09 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) currently evaluated as 30 percent disabling prior to November 22, 2016, and 50 percent disabling from November 22, 2016.  

2.  Entitlement to a higher initial rating for gastroesophageal reflux disease (GERD) currently evaluated as noncompensable prior to November 22, 2016, and 10 percent disabling from November 22, 2016. 

3.  Entitlement to a compensable initial rating for left knee patellofemoral syndrome.

4.  Entitlement to a compensable initial rating for left ear hearing loss.    


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from November 2003 to September 2011.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Veteran's claims file is currently under the jurisdiction of the Roanoke, Virginia RO.

In July 2017, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In a March 2017 rating decision, the Agency of Original Jurisdiction (AOJ) increased the rating for the Veteran's PTSD to 50 percent, effective November 22, 2016 and increased the rating for the Veteran's GERD to 10 percent, effective November 22, 2016.  As the increases did not satisfy the appeals in full, the issues remain on appeal and have been characterized as shown on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the Veteran submitted additional evidence, namely a letter from his previous employer, in August 2017, after the issuance of the March 2017 supplemental statement of the case.  The Veteran has not waived initial agency of original jurisdiction (AOJ) consideration of this evidence.  Nevertheless, section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received in March 2014 and AOJ consideration of this evidence has not been explicitly requested.  In turn, a waiver of this additional evidence is not necessary and the Board may properly consider all additional evidence submitted.

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disabilities at issue render him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary before a decision on the merits may be made relating to the issues on appeal.

Regarding the Veteran's claim for a compensable initial rating for left knee patellofemoral syndrome, during the July 2017 Board hearing the Veteran testified that his left knee disability has worsened since the previous VA examination.  Specifically, the Veteran testified that recently his knee began "giving out" and that he is afraid to carry his children up the stairs due to the condition.  See July 2017 Board hearing transcript.  In addition, the Veteran's representative requested that the Veteran's claim be remanded so that the current nature and severity of the Veteran's service-connected left knee disability could be determined.  In light of the Veteran's assertions, a new VA examination is required so that the current nature and severity of the Veteran's service-connected left knee disability may be determined.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).   

Additionally, during the July 2017 Board hearing the Veteran testified that he receives treatment for his service-connected disabilities at the McGuire VA Medical Center in Richmond, Virginia and at the Fredericksburg CBOC in Fredericksburg, Virginia.  The most recent VA treatment records in the Veteran's claims file are from February 2017 from the Fredericksburg CBOC.  The Veteran's claims file does not contain any records from the McGuire VA Medical Center.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C. § 5103A (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, updated VA records, as well as any other relevant VA treatment records identified by the Veteran, must be obtained and associated with the record.   

Finally, a February 2012 email correspondence from the Veteran reflects that he was in receipt of disability benefits from the Social Security Administration (SSA).  VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  Golz v. Shinseki, 590 F. 3d 1317, 1323 (Fed. Cir. 2010).  Accordingly, on remand the RO must attempt to obtain records from the SSA.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding treatment records relevant to the matters being remanded, to include from the McGuire VA Medical Center in Richmond, Virginia since service, and from the Fredericksburg CBOC in Fredericksburg, Virginia, to include from February 2017.  

2.  Contact the SSA and request all records relating to the Veteran's claim for disability benefits.  Any negative response must be included in the claims file and the Veteran notified accordingly.

3.  After the above development, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected left knee disability.  The examination should include all tests and evaluations deemed necessary by the examiner.  The examiner should report all manifestations related to the Veteran's left knee disability.  The record and a copy of this remand must be made available to the examiner.  The examiner must address the following:

a)  The examiner should record the results of range-of-motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing for the left knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should indicate whether the Veteran has recurrent subluxation or lateral instability of the left knee due to the service-connected left knee disability and, if so, should classify the severity of such symptoms as "slight", "moderate", or "severe".  The examination report should reflect consideration of the Veteran's complaints of instability of the left knee in the evidence of record, to include at the July 2017 Board hearing.  

In recording the ranges of motion for the Veteran's left knee, the examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

b)  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use over time or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range-of-motion loss, if possible.  If the Veteran indicates that he is not currently experiencing a flare-up at the time of the examination, the examiner should estimate any additional functional loss during fare-ups or on repeated use, if feasible.  If it is not feasible to determine, even by estimation, the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups without resorting to speculation, the examiner must provide an explanation for why this is so.  

The examiner must provide a complete rationale for each opinion expressed. 

4.  After completion of the above, readjudicate the issues on appeal based on a review of the expanded record, including the evidence entered since the most recent supplemental statement of the case.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



